Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2021, that includes a response to the Final Office Action mailed November 6, 2020, has been entered. Claims 1, 4, 5, 8, 13, and 14 have been amended; claims 2, 3, 15, and 16 have been canceled; and no claims have been newly added. Claims 17-20 have been withdrawn. Claims 1 and 4-14 are under examination.
Withdrawal of Prior Claim Objections
Claims 1 and 5 have been satisfactorily amended. Therefore, the objection to these claims presented in the Final Office Action mailed November 6, 2020 is hereby withdrawn.
Partial Withdrawal of Prior Claim Rejections - 35 USC § 103
In view of the present amendment to claim 1, which now necessarily requires growing C. sphaerospermum in a container in fluid communication with the headspace of the plant and thus exposing the headspace of the plant to the at least one VOC C. sphaerospermum in the container, the 35 USC 103 rejection over claims 1-10 and 13-16 over Hirsch et al. is hereby withdrawn. 
Abstract
The abstract of the disclosure remains objected to for the following reasons:
1. The abstract should clearly lay out the key technical aspects of the invention which are new to the art to which the invention pertains. If the invention is a method, the abstract should summarize the key requisite active steps. 
2. The abstract appears merely to provide some background information in the way of facts (e.g. Cladosporium sphaerospermum produces VOCs, and exposing a plant to these VOCs can increase a growth characteristic of the plant), and then appears to provide what appear to be suggestions of things that could be done in light of these facts (e.g. plant’s headspace could be exposed, an enclosed system could be constructed). 
3. However, the reader is not clearly informed of the actual invention itself. Hence, as just noted, the abstract should directly spell out the invention. Applicant’s invention in this case includes a method. The abstract should thus inform the reader of the key particulars about the actual method, the key requisite steps. For example, the abstract should be clear about what the invention actually is, e.g. “a method of increasing at least one growth characteristic of a plant”, and then recite the key requisite active steps (for example, see claims) of the method which Applicant considers to be new to the art, e.g. including employing C. sphaerospermum comprising an ITS ½ consensus amplicon of SEQ ID NO 5 and an ITS ¾ consensus amplicon of SEQ ID NO 6.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 stipulates in a wherein clause that said plant is “at least about one year old”. While “at least” or “about” are definite when employed alone, the expression “at least about” is considered indefinite. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4, which depends from claim 1, stipulates in a wherein clause that “growing said C. sphaerospermum comprises growing said C. sphaerospermum in a container connected via at least one opening to said plant’s headspace”. Claim 1, however, already expressly provides that C. sphaerospermum is grown in a container. Moreover, claim 1 already provides that the headspace of C. sphaerospermum is in fluid communication with the headspace of the plant. Indeed, one of ordinary skill in the art would no doubt understand that by “in fluid communication” means that there must be at least one opening from the container to the plant’s headspace. Therefore, claim 4 does not further limit claim 1 from which it depends. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al. (U.S. Patent Application Pub. No. 2016/0143295), in view of Menetrez et al. (Indoor Built Environ. 2002; 11: 208-213) and Fincheira et al. (Microbiological Research. 2018; 208: 63-75).
Applicant Claims
Applicant’s elected subject matter is directed to a method of increasing the growth rate of a plant (e.g. a plant seedling) comprising growing a Cladosporium sphaerospermum strain in or on a medium (e.g. Murashige and Skoog medium) in a C. sphaerospermum in the container is in fluid contact with the headspace of the plant, and exposing the “headspace” of said plant for about 1-30 days to at least one volatile organic compound (VOC) produced by C. sphaerospermum; wherein said plant is an angiosperm and a monocotyledon. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Hirsch et al. disclose a method of increasing e.g. the growth rate of a plant comprising exposing the said plant for e.g. about 2-29 days to at least one plant growth-promoting microbial strain; wherein the plant growth-promoting microbial strain is Cladosporium sphaerospermum, is a strain that is deposited with an assigned NRRL Accession No., and can be cultured in any medium known in the art (e.g. Murashige and Skoog medium) and/or applied directly to the plant or plant parts; and wherein said plant is an angiosperm and a monocotyledon (e.g. corn), and can be of any age and stage of development.
Menetrez et al. disclose that Cladosporium sphaerospermum cultured on a dextrose agar medium emits VOCs. 
Fincheira et al. disclose that VOCs released by diverse microbes, including fungi, stimulate the growth rate in target plant seedlings, and this can be done by exposing the “headspace” of said plant seedling for about 2-30 days to at least one volatile organic compound (VOC), which said “at least one VOC” can be produced by a fungus cultured in a suitable medium; wherein the exposure is e.g. via a two-compartment Petri dish system whereby the fungus is grown in a dish (i.e. container) connected via at least one opening to the plant’s headspace.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Hirsch et al. do not explicitly disclose that the plant is a seedling, and that exposing the said plant to e.g. Cladosporium sphaerospermum is via exposing the “headspace” of said plant seedling to at least one volatile organic compound (VOC) emitted by Cladosporium sphaerospermum via a two-compartment system whereby Cladosporium sphaerospermum is grown in a dish (i.e. container) connected via at least one opening to the plant’s headspace. These deficiencies are cured by the teachings of Menetrez et al. and Fincheira et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Hirsch et al., Menetrez et al., and Fincheira et al., outlined supra, to devise Applicant’s presently claimed method. 
Hirsch et al. disclose a method of increasing e.g. the growth rate of a plant comprising exposing the said plant for e.g. about 2-29 days to at least one plant growth-promoting microbial strain; wherein the plant growth-promoting microbial strain is e.g. Cladosporium sphaerospermum, and wherein said plant can be of any age and stage of development. Since Menetrez et al. disclose that Cladosporium sphaerospermum cultured on a dextrose agar medium emits VOCs; and since Fincheira et al. disclose that VOCs released by diverse microbes, including fungi, stimulate the growth rate in target plant seedlings (e.g. about 1 year old), and this can be done by exposing the Cladosporium sphaerospermum, by exposing the “headspace” of said plant seedling to the VOCs produced by Cladosporium sphaerospermum, wherein the exposure is e.g. via a two-compartment system whereby Cladosporium sphaerospermum is grown in a dish (i.e. container) connected via at least one opening to the seedling’s headspace, with the reasonable expectation that the resulting method will increase the growth rate of the plant seedling. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed March 3, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that the subject matter of claim 1, as now amended, is not obvious in view of Hirsch alone. 
The Examiner, however, would like to point out that this argument is now moot. 
ii) Applicant contends that “one of ordinary skill in the art would not make the logical leap…that a VOC produced by C. sphaerospermum can stimulate growth in plants when not in contact with then (i.e. when grown in a container” and “VOCs emitted by C. sphaerospermum were known for at least 16 years prior to Fincheira’s publication, and yet there was still no mention of growth promoters”. 
The Examiner, however, would like to point out the following:
1. First, the latter point, even if true, is irrelevant. The standard under 35 USC 103 is what would have been obvious to one of ordinary skill in the art at the time the 
2. Applicant is really attempting to patent the broad and generic phenomenon that VOCs produced by C. sphaerospermum affect plants. There is no limit on the VOC and not a single actual VOC compound has even been identified in the claims. Claims 1, 4, 5, 8-10, 13, and 14 impose no limit whatsoever on the plant, and these claims encompass any and all plants known to man. There is hardly any limit to the manner in which the plant is thus affected by the VOC exposure, as “increasing at least one growth characteristic” is so broad and generic as to include just about any aspect of normal plant function, and even in narrower dependent claim 5 this can vary from increasing the content of a phytochemical to increasing the ripening of fruit. 
3. Clearly, in view of the cited prior art, one of ordinary skill in the art would generally expect that a fungus, such as C. sphaerospermum, would produce VOCs that will affect plants in some meaningful way. Fincheira discloses that VOCs released by diverse microbes, including fungi, stimulate the growth rate in target plant seedlings. Menetrez discloses that Cladosporium sphaerospermum emits VOCs. Hirsch discloses that Cladosporium sphaerospermum is a plant growth-promoting microbial strain. One of ordinary skill in the art would thus be able to put the pieces together to arrive at the claimed subject matter. While Hirsch discloses directly contacting the plant or the seed with the plant growth-promoting microbe, e.g. C. sphaerospermum, one of ordinary skill in the art would no doubt recognize that the microbe can produce VOCs when sitting on the plant or seed just as well as when sitting in the container next to the plant, and thus 
4. Moreover, Applicant’s requisite setup, i.e. having the C. sphaerospermum growing in a suitable medium in a container which headspace is in “fluid communication” with the headspace of the plant is nothing more than the standard and conventional setup long employed when VOCs produced by one organism, in this case C. sphaerospermum, affect another target organism, in this case the plant. This setup is based on the basic common knowledge long recognized in the art that the VOCs emitted thus diffuse or otherwise travel through the medium, e.g. air, to impact the target, e.g. the plant, without the need for direct physical contact between the organism emitting the VOC and the target organism. 
5. Nevertheless, Applicant is advised that allowable subject matter has been identified. See below for details. 
For the foregoing reasons, the 35 USC 103 rejections are hereby maintained.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant is also advised that in view of the specification’s disclosure that C. sphaerospermum with Accession No. NRRL 67603 meets the limitations of claim 13, i.e. comprises an ITS ½ consensus amplicon of SEQ ID NO 5 and an ITS ¾ consensus amplicon of SEQ ID NO 6, that claim 1 would also be allowable if limited to C. sphaerospermum with Accession No. NRRL 67603.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617